internal_revenue_service number release date index number 468b -------------------------------- ------------------------------------- -------------------------------------------- ------------------------------- in re ------------------------------------ ---------------------------- -------------------- ------------------------------- department of the treasury washington dc person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc ita b06 - plr-130439-03 date date --------- ------------- --------- ------------------ ------------------- ---------------------- --------------------------- ------------------------ company ---------------------------- state a state b year date date date date date dear ---------------- creation of a_trust that will be established to satisfy certain asbestos-related personal injury claims brought against company and established pursuant to a plan_of_reorganization under chapter of the bankruptcy code specifically you have requested a ruling that as of the effective date of the trust agreement establishing a_trust hereinafter the successor trust under the laws of state a the successor trust will be a qualified_settlement_fund under sec_1_468b-1 of the income_tax regulations this is in reply to a request_for_ruling dated date concerning the facts company has a substantial amount of insurance coverage with which to pay company is a closely-held business incorporated and headquartered in state a plr-130439-03 with offices and warehouses located throughout state a and in state b company operates as a specialty contractor engaged in the sale installation maintenance repair removal and handling of refractory and acid masonry linings and related products in industrial settings company through its subsidiaries and divisions also has engaged in the sale fabrication installation maintenance repair and removal or handling of thermal insulations prior to the mid-year many of the products handled by company contained asbestos neither company nor its subsidiaries or divisions has ever manufactured insulation or refractory products nonetheless as a result of company’s activities involving asbestos-related products company is facing tens of thousands of contested and uncontested tort claims by individuals claiming to have suffered bodily injury as a result of being exposed to the asbestos-related products asbestos claims many of the claims have been settled pursuant to multiple individual claimant agreements and a single settlement agreement entered into on date the single settlement agreement covers various participating asbestos claimants who did not enter into individual claimant agreements on date company executed a collateral trust agreement and security_agreement the collateral trust agreement created a collateral trust that was formed to hold a security_interest in and administer company’s insurance coverage proceeds available to satisfy all of the claims of the asbestos claimants under the multiple individual claimant agreements and the single settlement agreement in addition to satisfying the claims of the asbestos claimants the trust assets ie the insurance coverage proceeds will also be used to reimburse company for certain transaction costs incurred by company and or a related_person in connection with settling all of the asbestos-related claims and the chapter reorganization under the security_agreement company assigned to the trustee of the collateral trust a continuing security_interest in company’s insurance coverage and the proceeds of that coverage for asbestos-related bodily injury claims the security_agreement is for the benefit of the asbestos claimants and therefore company retained and did not assign a security_interest in an amount of its insurance coverage and the proceeds of that coverage equal to the reimbursable transaction costs and other related amounts bankruptcy code along with its plan_of_reorganization company’s plan_of_reorganization requires the establishment of the successor trust that will be responsible for satisfying all of the asbestos claims of company the successor trust will be established as a_trust under the laws of state a under the plan once the successor trust becomes effective the collateral trust will transfer all of its rights and assets to the successor trust and terminate the successor trust will assume and be solely responsible for all of the asbestos claims of company the successor trust will be on date company filed a voluntary petition for relief under chapter of the plr-130439-03 responsible for all trust expenses including administrative costs and legal accounting and other professional fees incurred in connection with its purposes and activities the successor trust also will reimburse legal counsel for certain asbestos claimants to the extent not reimbursed by the collateral trust indemnify company and related_persons for any expenses costs and fees judgments settlements or other liabilities arising from or incurred in connection with any_action related to an asbestos claim and reimburse company and or related_persons for transaction and similar costs the plan provides that the successor trust will become effective upon receipt of a private_letter_ruling holding that the successor trust is a qualified_settlement_fund under sec_1_468b-1 on date the bankruptcy court issued an order confirming company’s plan_of_reorganization which establishes the successor trust on date the bankruptcy court issued a confirmation order requiring that when formed the successor trust will be under that court’s continuing jurisdiction facilitating company’s bankruptcy and settlement and payment of the asbestos claims brought against it company further represents that by utilizing the successor trust as a separate legal entity company will be able to assign certain assets to the successor trust in order to satisfy the asbestos claims because of the injunction issued by the bankruptcy court company’s liabilities for the asbestos claims will be assumed by the successor trust and as a result barred as against company finally company represents that the successor trust will enable company to reorganize and emerge from bankruptcy free from the asbestos claims company represents that the successor trust was formed for the purpose of applicable law sec_1_468b-1 provides that a qualified_settlement_fund is a fund account or trust that satisfies the following requirements of sec_1_468b-1 it is established pursuant to an order of or is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continuing jurisdiction of that governmental authority it is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability-- i under the comprehensive environmental response compensation and liability act of cercla or plr-130439-03 ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling or revenue_procedure and it is a_trust under applicable state law or its assets are otherwise segregated from other assets of the transferor and related_persons sec_1_468b-1 provides that a fund account or trust is ordered by or approved by a governmental authority described in sec_1_468b-1 when the authority issues its initial or preliminary order to establish or grant its initial or preliminary approval of the fund account or trust even if that order or approval may be subject_to review or revision resolve or satisfy claims described in sec_1 c as well as other types of claims ie non-allowable claims arising from the same event or related series of events the fund is a qualified_settlement_fund however under sec_1_468b-3 economic_performance does not occur with respect to transfers to the qualified_settlement_fund for non-allowable claims sec_1_468b-1 provides that if a fund account or trust is established to ruling based solely on the information provided and representations made we rule that the successor trust once effective will be a qualified_settlement_fund under sec_1_468b-1 because the three requirements of that section are satisfied first the successor trust is established pursuant to an order of the bankruptcy court and is subject_to that court’s continuing jurisdiction second the successor trust is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from a related series of events ie the sale installation maintenance repair removal and handling of refractory and acid masonry linings and related products containing asbestos and that have given rise to at least one claim asserting tort liability for personal injury or death third the trust is a_trust under the laws of state a the fact that the successor trust will be used to pay certain non-allowable claims ie legal fees for certain claimants reimbursable transaction costs indemnity payments and similar costs discussed hereinabove does not invalidate its status as a qualified_settlement_fund because such non-allowable claims arise from the same related series of events federal tax treatment of this transaction in particular no opinion is expressed or except as specifically set forth above no opinion is expressed regarding the plr-130439-03 implied regarding the taxation of the successor trust under sec_1_468b-2 and the tax treatment applicable to company under sec_1_468b-3 the internal_revenue_code provides that it may not be used or cited as precedent this ruling is directly only to the taxpayer who requested it sec_6110 of sincerely thomas a luxner branch chief office of associate chief_counsel income_tax and accounting cc ------------------------------------
